Citation Nr: 0613338	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-25 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left lung nodule. 

2.  Entitlement to an effective date prior to October 6, 
1995, for a 100 percent rating for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to July 
1980, from November 1990 to April 1991 and from February 1993 
to July 1993.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico 
(hereinafter RO).  The case was remanded by the Board for 
additional processing in March 2005, and the requested 
processing with respect to the issue of entitlement to 
service connection for a left lung nodule has been completed.  

The issue of entitlement to an effective date prior to 
October 6, 1995, for a 100 percent rating for PTSD is 
addressed in the REMAND portion of the decision below and 
will be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A lung nodule or other lung disability was not shown during 
service, and there is no competent evidence linking a left 
lung nodule to service.   


CONCLUSION OF LAW

A left lung nodule was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100-5013A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The Board notes that the veteran's claim was initially 
adjudicated long before the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 119.  The 
Court further held that VA failed to demonstrate that "lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error)."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process." Id. at 120.

In the present case, the veteran was provided with the notice 
with respect to the issue adjudicated below required by the 
VCAA by letter dated in April 2005.  The originating agency 
specifically informed the veteran to submit any medical 
evidence in his possession, informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice with respect to the issue 
adjudicated herein required by the VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The record before the Board 
contains service medical records and post-service medical VA 
records, which will be addressed as pertinent.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence. Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim adjudicated 
herein.  

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

With the above criteria in mind, the relevant evidence will 
be briefly summarized.  The veteran's awards and decorations 
reflects service in the Southwest Theater of Operations 
during the Persian Gulf War.  At his November 1996 hearing, 
the veteran reported that he was exposed to smoke during his 
service in the Persian Gulf, and that he began having 
problems with breathing shortly after service.   

The service medical records, including the reports from the 
February 1993 separation examination, reveal no X-ray 
findings or other clinical evidence suggesting the presence 
of a left lung nodule or any other lung disability.  The 
veteran also did not reference a lung disability on a medical 
history compiled at the time of his separation from service.  

After service, a January 1994 VA X-ray revealed a 
questionable nodule in the upper middle left lung.  Follow up 
treatment in a VA pulmonary clinic in March 1994 showed the 
veteran reporting that several of the soldiers in his unit 
from the Persian Gulf were experiencing respiratory 
complaints.  The veteran described frequent coughing when 
serving in the Persian Gulf, and indicated that his fatigues 
and clothes would become black due to smoke.  As for post-
service symptomatology, the veteran told the examiner in 
March 1994 that he suffered from nocturnal congestion and 
breathing problems, and he also described suffering from a 
burning sensation in his chest.  

An April 1994 VA clinical record indicated that pulmonary 
function testing revealed a symmetric decrease at FEV1 and 
FVC that was felt to possibly be the result of body habitus, 
but that a restrictive lung disease could not be ruled out.  
A moderate degree of small airway disease was also noted, but 
follow up pulmonary function testing in March 1995 was 
essentially negative.  An X-ray in March 1995 confirmed the 
presence of the nodule in the left lung, although a May 1996 
private chest X-ray was negative.  Review of the post-service 
clinical evidence does not reveal any medical evidence or 
opinions linking a current disability associated with a left 
lung nodule, or any other lung disability to service.  

Applying the legal criteria to the facts summarized above, 
the Board recognizes the veteran's sincere belief, and 
respects his right to offer his opinion in this regard, that 
the left lung nodule shown after service is related to 
service.  However, he is not deemed competent to present 
evidence as to diagnosis, medical etiology, or causation.  
See Routen, Espiritu, supra.  As such, the Board finds that 
the probative value of this positive evidence is outweighed 
by the negative evidence of record, principally the negative 
service medical records, including the negative separation 
examination.  As such, the claim for service connection for a 
left lung nodule must be denied.  Gilbert, 1 Vet. App. at 49.

In making the above determination, the Board acknowledges the 
veteran's Persian Gulf Service, but there is no indication, 
nor is it otherwise specifically claimed, that the left lung 
nodule shown after service is the result of an "undiagnosed 
illness" so as to warrant compensation under 
38 C.F.R. § 3.317.  Also, while the left lung nodule was 
demonstrated within one year of separation from service, 
there is no indication that this represented a manifestation 
of a "chronic" disease, disabling to a degree of at least 
10 percent, warranting service connection on a presumptive 
basis pursuant to 38 U.S.C.A. §§ 1101, 1112, 1113 38 C.F.R. 
§§ 3.307, 3.309.


ORDER

Entitlement to service connection for a left lung nodule is 
denied.  


REMAND

The March 2005 remand requested that the veteran be provided 
a letter to the veteran informing him of the provisions of 
the VCAA as specifically applicable to his claims for service 
connection for a left lung nodule and entitlement to an 
effective date prior to October 6, 1995, for a 100 percent 
rating for PTSD.  While the veteran was issued a letter dated 
in April 2005 which provided specific information as to the 
evidence and information necessary to substantiate the 
veteran's claim for service connection for a left lung nodule 
as required by the VCAA, the specific notice required under 
the VCAA with respect to the earlier effective date issue was 
not provided in this letter.  Accordingly, as the Board is 
required to insure compliance with the instructions of it 
remands, the RO will be requested upon remand to provide the 
veteran with a letter addressing the issue of entitlement to 
an effective date prior to October 6, 1995, for a 100 percent 
rating for PTSD that complies with the VCAA.  Stegall v. 
West, 11 Vet. App. 268 (1998).  This remand will also ensure 
compliance with two decisions issued subsequent to the March 
2005 remand.  See Dingess supra; Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. April 5, 2006), 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a letter 
that, in accordance with the VCAA, 
specifically informs the veteran of the 
information and evidence necessary to 
substantiate his claim for an effective 
date prior to October 6, 1995, for a 100 
percent rating for PTSD.  This letter 
should notify the veteran of the 
information and evidence the veteran is 
responsible for providing, and the 
evidence VA is responsible for obtaining.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to his earlier 
effective date claim.  

2.  Following the completion of the 
development requested above, the claim 
for an effective date prior to October 6, 
1995, for a 100 percent rating for PTSD 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of all benefits sought by the veteran in 
connection this claim, the veteran and 
his representative should be provided a 
SSOC.   The SSOC must contain notice of 
all relevant actions taken on the claim 
that has been remanded, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to this issue.  An appropriate period of 
time should be allowed for response.
 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


